Name: 2009/484/EC: Council Decision of 6Ã April 2009 concerning the conclusion of the Additional Protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union
 Type: Decision
 Subject Matter: Europe;  international affairs;  European construction;  Africa;  international trade
 Date Published: 2009-06-23

 23.6.2009 EN Official Journal of the European Union L 160/9 COUNCIL DECISION of 6 April 2009 concerning the conclusion of the Additional Protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union (2009/484/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310 thereof, in conjunction with the second sentence of Article 300(2), first subparagraph, and the second subparagraph of Article 300(3) thereof, Having regard to the 2005 Act of Accession, and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Having regard to the assent of the European Parliament (1), Whereas: (1) The Additional Protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union (hereafter referred to as the Additional Protocol), was signed on behalf of the Community and the Member States on 10 October 2007 in accordance with Council Decision 2008/74/EC of 9 October 2007 on the signing and provisional application of an Additional Protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union (2). (2) The Additional Protocol should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Additional Protocol is hereby approved on behalf of the Community and its Member States. The text of the Additional Protocol is attached to this Decision (3). Article 2 The President of the Council is hereby authorised to designate the person empowered to deposit on behalf of the European Community and its Member States the instrument of approval provided for in Article 6.2 of the Additional Protocol, in order to express the consent of the Community and its Member States to be bound. Done at Luxembourg, 6 April 2009. For the Council The President J. POSPÃ Ã IL (1) Assent of 10 March 2009 (not yet published in the Official Journal). (2) OJ L 22, 25.1.2008, p. 11. (3) OJ L 22, 25.1.2008, p. 13.